Citation Nr: 9932204	
Decision Date: 11/15/99    Archive Date: 11/29/99

DOCKET NO.  98-19 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date prior to June 30, 1997 for 
the award of individual unemployability.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran had active service from April 1972 to November 
1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 rating decision from the North 
Little Rock, Arkansas Department of Veterans Affairs (VA) 
Regional Office (RO), which increased the veteran's 
evaluation for paranoid schizophrenia to 70 percent effective 
June 30, 1997.

The Board notes that the veteran, in his November 1998 VA 
Form 9, requested a hearing before a member of the Board at 
the local RO.  However, in a January 1999 VA Form 119, Report 
of Contact with the veteran's private attorney, the attorney 
indicated that the veteran wished to "forego" the hearing 
and requested that the case be forwarded to the Board.  The 
Board accepts this statement as a withdrawal of the hearing 
request.

REMAND

The Board notes that the veteran reported, in October 1996 VA 
medical records and a June 1998 VA examination, that he was 
followed at a community mental health center for his 
schizophrenia.  Records of such treatment are not present in 
the claims folder.  The VA's statutory duty to assist the 
veteran includes the duty to obtain recent treatment records 
so that the decision will be a fully informed one.  
Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
request that he provide the name and 
location of the local community mental 
health center as well as authorization 
for the RO to obtain such records.

2.  The RO should contact this facility 
and request all available records of the 
veteran's treatment at the facility.

After the requested development has been accomplished to the 
extent possible, the RO should again review the record.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	KATHLEEN K. GALLAGHER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




